OPINION
MORRISON, Judge.
This is an appeal from an order declining to reduce bond which had been set at $30,-000.
The record reflects that appellant is charged with felony theft and driving a motor vehicle without the owner’s consent growing out of the same indictment.
There are no facts accompanying the record showing the manner and circumstances under which the offenses were committed. Appellant is an automobile mechanic with an earning capacity of approximately $135.00 a week. Although the record shows that the appellant has been in the Department of Corrections and has other noncapital felony indictments pending against him, the law is clear that the maximum possible punishment under the present indictment is ten (10) years.
Under this record we have concluded that a reasonable bond for this offense is *69$15,000 and bond is reduced to said sum. See Ex parte Garcia, Tex.Cr.App., 271 S.W.2d 942.
It is so ordered.
ODOM, J., concurs in result.